per curiam:
Nos solicita el peticionario que determine-mos si el tribunal a quo abusó de su discreción al tomar varias medidas disciplinarias por su incomparecencia a una vista judicial, que ya había sido suspendida en cinco ocasiones previas, a instancias del mismo peticionario.
*544r — H
Es menester examinar de forma detallada el curso de los procedimientos en este caso para aquilatar precisa-mente la validez del reclamo ante nos.(1)
El peticionario, Ledo. Gregorio Lima, representaba a José Ferrer Rosario, quien estaba acusado de violaciones a la Ley de Armas de Puerto Rico. El 16 de marzo de 1994 el acusado renunció por escrito a la vista preliminar. Ese mismo día se señaló una conferencia con antelación al jui-cio, para el 30 de marzo de 1994, y se reiteró un señala-miento anterior del juicio en su fondo, para el 13 de abril de 1994.
El 30 de marzo, en ocasión de la referida conferencia con antelación al juicio, el licenciado Lima solicitó que se con-solidara el caso en cuestión con otros dos por delitos rela-cionados contra el acusado, que también estaban pendien-tes, y que se señalaran en conjunto para el 24 de mayo de 1994. El tribunal accedió a esta primera petición del licen-ciado Lima de suspender el juicio pautado para el 13 y 14 de abril y señaló el caso para el 24 de mayo de 1994.
El 19 de abril de 1994, mediante orden administrativa, el Juez Presidente de este Tribunal asignó al Juez Hiram A. Sánchez Martínez este caso. Dicho juez señaló una con-ferencia con antelación al juicio para el 25 de abril de 1994, pero ésta se transfirió para el 29 de abril de 1994 debido a la incomparecencia de los abogados de defensa, quienes te-nían señalamientos conflictivos en sus calendarios.
El 29 de abril el licenciado Lima solicitó de nuevo al tribunal la transferencia del señalamiento para juicio de 24 de mayo de 1994, ya que poco antes de esa fecha estaría *545viendo otro juicio ante el Tribunal de Distrito Federal para el Distrito de Puerto Rico, el cual probablemente coincidi-ría con el de Ferrer Rosario. Ésta fue la segunda suspen-sión solicitada por el licenciado Lima. El juicio fue seña-lado para el 29 de junio de 1994.
Posteriormente, mientras el licenciado Lima partici-paba como abogado defensor en otro caso junto con el mismo fiscal a cargo del juicio contra el acusado de marras, el primero solicitó verbalmente la tercera suspensión del juicio en ese caso. Adujo para ello agotamiento físico y mental. El fiscal se allanó pero solicitó que se estableciera un señalamiento firme para el inicio del caso. Se estipuló el 12 de septiembre de 1994, casi dos meses después, para dar inicio al juicio. El tribunal aprobó la estipulación. No se le informó a éste sobre la posibilidad de que existiesen o pudiesen surgir otros señalamientos conflictivos con el co-mienzo del juicio.
Seis días antes de la fecha estipulada para el inicio del juicio, el 6 de septiembre de 1994, el licenciado Lima pre-sentó una moción para solicitar la cuarta suspensión del juicio, esta vez por quince días. Adujo que estaba partici-pando en un caso criminal que se ventilaba en la corte federal, que comenzaba el 7 de septiembre de 1994. Indicó que, aun cuando creía haber llegado a mi entendimiento en tomo a una alegación de culpabilidad, para su sorpresa, hacía tres semanas que su cliente había desautorizado cualquier negociación futura y solicitaba la celebración del juicio. Señaló Lima que, ante esta situación, “[e]l tiempo con que contábamos para la preparación en el caso de autos nos lo robó el caso federal” y añadió lo siguiente: “[a]un si lográramos un acuerdo con la fiscalía en el caso federal, el tiempo restante antes de comenzar el proceso de autos no es suficiente; ya no tenemos la est[á]mina de un hombre de 30 años.”
En la misma moción, el licenciado Lima indicó que el otro abogado del caso de autos, el Ledo. Marcelino Ruiz *546Corujo, no podía continuar participando en el caso por ha-ber surgido diferencias insalvables entre él y el acusado. El Ledo. Marcelino Ruiz Corujo presentó una moción de re-nuncia de representación legal.
Mediante Resolución de 6 de septiembre de 1994, el tribunal concedió al licenciado Lima un plazo que vencería el 8 de septiembre de 1994 a las 5:00 de la tarde, para que acreditara el estado del caso que señalaba como fuente de conflicto en la corte federal. Expresó que de acreditarse que el conflicto de señalamiento era inevitable, entonces, y por vía de señalamiento final, se fijaría la fecha de lunes 3 de octubre de 1994, a las 9:00 de la mañana, para el co-mienzo del juicio de Ferrer Rosario.
El 7 de septiembre de 1994 Lima presentó una moción en cumplimiento con la resolución anterior del tribunal de instancia. En ésta indicaba que ese mismo día su cliente —en el caso federal— había llegado a un acuerdo con la fiscalía, pero que la corte federal le había ordenado estar disponible en horas laborables para acompañar al impu-tado al tribunal y asistirlo en la implementación del acuerdo. Añadió que la corte federal dejó al imputado y al abogado citados para comparecer el limes 12 de septiembre de 1994, cuando se dispondría sobre el acuerdo sometido. El licenciado Lima terminó diciendo que como no podía informar cuándo quedaría relevado de dicho caso, una vez más reiteraba al tribunal que le concediera el término so-licitado de quince días laborables para cumplir con su de-ber de representar al imputado en cuestión.
El 8 de septiembre de 1994 el Tribunal accedió a esta cuarta suspensión y aplazó el inicio del juicio del caso de autos durante tres días, es decir, para el 15 de septiembre de 1994, de manera que el licenciado Lima pudiera comple-tar los trámites del caso federal, pero le advirtió que el señalamiento del juicio allí dispuesto era final y firme.
El 14 de septiembre a las 2:24 de la tarde, es decir, la tarde anterior al día señalado para el comienzo del juicio, *547el licenciado Lima presentó una moción en la cual solici-taba una quinta suspensión del juicio de Ferrer Rosario. Aducía en ella que el 9 de septiembre anterior, mientras conversaba con otro cliente, el licenciado Campoamor Re-dín, en relación con una querella que éste tenía pendiente ante el Tribunal Supremo de Puerto Rico, se percató de que había omitido anotar el señalamiento de la vista que es-taba programada para el 14 y 15 de septiembre de 1994. Indicó que ese 9 de septiembre había sometido un escrito titulado Solicitud de Remedio ante el Comisionado del caso In re Campoamor Redín, en el cual expresaba:
Este conflicto de calendario fue provocado por el abogado que suscribe al no anotar en su calendario el caso de autos. Sabe-mos que nuestro deber es cumplir con los señalamientos, sin pretender dominar los calendarios del Tribunal. Ante este con-flicto no tenemos otra alternativa que solicitar una posposición o que se nos releve de participar en el caso de autos para asistir al caso del Tribunal Superior de Humacao.
El Comisionado denegó ambas peticiones. Lima solicitó entonces del Tribunal que se suspendiera el juicio en el caso de autos y que se señalara para el 3 de octubre de 1994. El Tribunal accedió nuevamente a la solicitud del licenciado Lima y mediante Resolución de 14 de septiem-bre de 1994 aplazó el inicio del juicio para el lunes 3 de octubre de 1994, fecha solicitada por el licenciado Lima.
No obstante todo lo anterior, el 27 de septiembre de 1994-el licenciado Lima solicitó una sexta suspensión del juicio de autos. Esta vez adujo que la vista de la querella contra Campoamor Redín había sido señalada para conti-nuar el 3, 4, 5 y 6 de octubre y pidió un aplazamiento para fines de octubre o para el mes de noviembre. No indicó si le había informado al Comisionado que ya el caso de Ferrer Rosario tenía un señalamiento previo para el 3 de octubre y que dicha fecha había sido propuesta precisamente por el propio abogado.
El 27 de septiembre de 1994, en atención a las numero-sas suspensiones que había tenido el caso de autos, el Juez *548Hiram Sánchez se comunicó con el Comisionado del caso contra Campoamor Redín. Dialogaron sobre el modo de ar-monizar el calendario de la vista del caso de Campoamor Redín y el juicio en el caso de Ferrer Rosario. Tomando en cuenta que en el caso de Campoamor Redín había dos abo-gados adicionales, el Juez Sánchez discutió la posibilidad de que el Comisionado pudiera autorizar al licenciado Lima a comparecer al inicio del juicio de Ferrer Rosario el 3 de octubre, medida que el licenciado Lima le había soli-citado antes al Comisionado. El Juez Sánchez también le propuso que si esa alternativa no era plausible, entonces el Comisionado determinara la posibilidad de cambiar la fe-cha de continuación de la vista del caso de Campoamor Redín; esto en atención a que ya en una ocasión el tribunal había suspendido el juicio de Ferrer Rosario para que el Comisionado pudiera comenzar la vista en el Tribunal Supremo.
Luego de este diálogo con el Comisionado, el tribunal emitió una Resolución de 27 de septiembre de 1994 en la cual hizo constar que el licenciado Campoamor Redín tenía dos abogados adicionales “que muy bien pueden hacerse cargo de representar a dicha persona en el proceso discipli-nario ante el Tribunal Supremo”. Por tal razón, denegó la moción de suspensión y mantuvo en todo su efecto y vigor el señalamiento del lunes 3 de octubre de 1994.
Llegado el 3 de octubre de 1994, el acusado compareció al juicio pero no su abogado, Ledo. Gregorio Lima. También compareció el fiscal, el panel de jurado citado exclusiva-mente para dicho caso y el Ledo. Luis F. Abreu Elias, quien compareció en sustitución del licenciado Lima y pidió per-miso para presentar en corte abierta una moción de éste. En dicha moción el licenciado Lima notificaba al tribunal que, en cuanto a la orden de comparecer el 3 de octubre de 1994 al inicio del juicio, “desafortunadamente, ésta es una orden que no podemos acatar porque faltaría a los Cánones de Etica Profesional si abandonara la defensa del licen-*549ciado Campoamor Redín”. También indicaba que el Ledo. Liiis F. Abreu Elias lo sustituiría en el juicio de autos, por-que tenía el visto bueno del acusado. Terminó informando al tribunal que cumpliría con el señalamiento del caso ante el Tribunal Supremo relativo a Campoamor Redín y que "no compareceré al Tribunal de Humacao según se nos ha ordenado”.
De la minuta de la vista celebrada el 3 de octubre de 1994 surge que el licenciado Abreu Elias condicionó la sus-titución del licenciado Lima, a que el tribunal le concediera un plazo de 10 días para prepararse. Ante esta situación, el Juez Sánchez ordenó a la Secretaría General del tribunal que pidiera a la empleada encargada del Jurado que noti-ficara el costo de la comparecencia del Jurado de manera que el acusado pagara dichos costos al Estado Libre Aso-ciado de Puerto Rico. Expresó que luego se expediría orden de mostrar causa contra el Ledo’ Gregorio Lima, por la cual no debía encontrársele incurso en desacato por su in-comparecencia ese día. El juicio se suspendió para el día siguiente, 4 de octubre de 1994.
Mientras esto sucedía, al inicio de la Vista de 3 de octu-bre frente al Comisionado en el Tribunal Supremo, el licen-ciado Lima planteó el conflicto existente con el caso de Fe-rrer Rosario. El Comisionado José Aponte Jiménez expresó, entonces, lo siguiente sobre el particular:
El señor Juez se comunicó conmigo en el transcurso de la semana pasada. Dialogamos sobre cuántos son los abogados que componen la representación legal del compañero Cam-poamor Redín. Me preguntó el Juez que si había algún reparo de mi parte en que excusara al compañero Gregorio Lima de continuar interviniendo en este caso. Y le manifesté al señor Juez que yo no tenía ningún reparo sobre ese particular. Dadas las circunstancias de que él anteriormente había tenido la de-ferencia de posponer la vista del caso de El Pueblo de Puerto Rico contra José Ferrer, a los fines de que el compañero Gregorio Lima pudiera honrarnos con su presencia y estar, integrarse al grupo de abogados que representa al compañero Campoamor Redín. De manera que ante esas consideraciones el señor Juez dijo que y manifestó que continuaría con la vista del caso y *550aparentemente no iba a excusar la presencia del compañero Gregorio Lima.
...Sí, le puedo decir al compañero que si escoge pues tener que asistir al Tribunal Superior de Humacao pues queda excusado de tener que comparecer aquí para la continuación de estos procedimientos. Pues de lo contrario estoy seguro de que el compañero Lima está bastante ilustrado en relación con las consecuencias que le podría conllevar el no cumplimiento con la orden del Juez Sánchez, del Tribunal Superior de Humacao.
El licenciado Lima optó por continuar presente en el procedimiento ante el Comisionado.
En horas de la tarde de 3 de octubre, el licenciado Lima pidió al Comisionado que la vista comenzara al otro día a las dos de la tarde “para tener la mañana disponible para tratar de resolver esta situación”.
Ante esta petición el Comisionado respondió:
...Pues vamos a recesar hasta mañana. Despüés, ahora no, des-pués, más tarde. Después que resolvamos todo lo que tenemos pendiente vamos a recesar hasta las dos de la tarde mañana, cosa de que el compañero Gregorio Lima pueda superar cual-quier dificultad que tenga en relación con el conflicto de calen-dario y si es necesario que no pueda comparecer, pues lo excusamos. Ya sabe el compañero ya está excusado.
Inexplicablemente al día siguiente, 4 de octubre, el li-cenciado Lima no compareció a la vista del caso de su cliente Ferrer Rosario. Tampoco compareció algún otro abogado que lo representara. El acusado y el fiscal estuvie-ron presentes. Entonces el tribunal se comunicó con el Comisionado. Éste le informó lo acaecido en la Vista de 3 de octubre ante él. El Comisionado le indicó que había ex-cusado al licenciado Lima de comparecer a la vista de Campoamor Redín y que incluso había accedido a la solici-tud del licenciado Lima de aplazar la continuación de la Vista de 4 de octubre para las 2:00 de la tarde, para darle tiempo de comparecer ante el Juez Sánchez y resolver ese asunto.
En atención de que ya eran casi las 11:00 de la mañana *551y el licenciado Lima no había comparecido a la Sala del Tribunal Superior de Humacao ni se había excusado, y co-nociendo ya el tribunal que su incomparecencia esa ma-ñana no obedecía a conflicto alguno de señalamiento con el caso In re Campoamor Redín, sino que constituía una in-comparecencia intencional en abierto desafío a la orden del tribunal. El tribunal expidió una orden dirigida al licen-ciado Lima para que mostrara causa por la cual no debía ser encontrado incurso en desacato por su incomparecencia al tribunal ese día y le fijó una fianza de $5,000 como con-dición a su libertad provisional. Ese mismo día el tribunal firmó también otra orden para mostrar causa respecto a la incomparecencia del licenciado Lima al señalamiento del día anterior, 3 de octubre de 1994.
Ambas órdenes de mostrar causa fueron presentadas por separado y requerían del licenciado Lima comparecer ante el tribunal el 14 de octubre de 1994; es decir, 10 días después de haberse expedido éstas. En cuanto al pago de los gastos del Jurado, ordenado verbalmente el día anterior, el tribunal aclaró que la obligación de pagarlos corres-pondía al licenciado Lima, no al acusado.
El Juez Hiram Sánchez notificó a la Unidad de Arrestos de la Oficina de los Alguaciles, por conducto del Juez Ad-ministrador, sobre la orden de arresto contra el licenciado Lima. Se le instruyó a realizar el arresto después de con-cluida la vista que se celebraba en el Tribunal Supremo, por ser el único lugar en que el licenciado Lima podría ser localizado, con alguna certeza, ese mismo día.
Así las cosas, el licenciado Lima presentó ante nos una Solicitud de certiorari, acompañada de una Moción en Auxilio de Jurisdicción, y una segunda Moción en Auxilio de Jurisdicción, el mismo 4 de octubre de 1994 a las 2:25 de la tarde. En la Solicitud de certiorari señala como errores el alegado abuso de discreción del tribunal al denegar la suspensión del juicio de Ferrer Rosario; la orden al licen-ciado Lima de mostrar causa por su incomparecencia a la *552Vista de 3 de octubre y la imposición de una sanción eco-nómica al acusado equivalente al pago del costo de la com-parecencia del Jurado el 3 de octubre.
En la primera Moción en Auxilio, el peticionario solicitó la paralización de los procedimientos. En la segunda Mo-ción en Auxilio nos informaba que el Honorable Juez Hiram Sánchez Martínez había ordenado su arresto ese día (4 de octubre) y nos solicitaba que ordenásemos la parali-zación de dicha orden.
Mediante Resolución de 4 de octubre paralizamos los procedimientos y expedimos el auto solicitado.
Luego, el 7 de octubre de 1994, emitimos otra resolución en la cual aclaramos que la paralización no se extendía al juicio contra Ferrer Rosario, sino que se limitaba a los in-cidentes de desacato contra el licenciado Lima.
El 14 de octubre de 1994 el Juez Sánchez sometió por escrito las órdenes dadas en corte abierta el 4 de octubre. En uno de sus escritos modificó lo que había dispuesto so-bre el pago por el licenciado Lima de los costos incurridos por la Rama Judicial para la comparecencia del Jurado al señalamiento de 3 de octubre de 1994. En lugar de la orden de pago, el tribunal emitió una orden de mostrar causa por la cual no debía imponerse el pago de dichos costos al li-cenciado Lima.
El peticionario presentó su alegato ante nos el 10 de enero de 1995, y el Procurador General su informe el 1ro de marzo de 1995. Pasamos a resolver.
I — i
Nos toca resolver si el tribunal de instancia erró al no suspender por sexta vez el juicio de Ferrer Rosario, como lo pidió el Ledo. Gregorio Lima; si abusó de su discreción al emitir sendas órdenes de mostrar causa por la cual el li-cenciado Lima no debía ser encontrado incurso en desacato por su incomparecencia ante el tribunal el 3 y 4 de octubre, *553y por la cual no debía imponérsele el pago de los costos de la comparecencia del Jurado el 3 de octubre de 1994.
En esencia, debemos dilucidar si el foro a quo actuó co-rrectamente para mantener el orden y la disciplina en re-lación con el proceso criminal en cuestión y para atender el conflicto en los señalamientos en que estuvo involucrado el peticionario.
Examinemos, en primer lugar, si el tribunal de instan-cia erró al no suspender por sexta vez el señalamiento del juicio de Ferrer Rosario.
 Como se sabe, "normalmente señalamientos conflictivos y cúmulo de trabajo no son razones para suspender o posponer vistas señaladas con tiempo”. Neri Tirado v. Tribunal Superior, 104 D.P.R. 429, 433 (1975). Además, el Canon 18 del Código de Ética Profesional, 4 L.P.R.A. Ap. EX, establece con claridad que será impropio de. un abogado asumir una representación profesional cuando no puede prepararse adecuadamente para tal labor, sin que ello apareje demoras irrazonables a su cliente o a la administración de la justicia.
En este caso el tribunal había sido sumamente liberal con el peticionario. Le concedió cinco suspensiones previas para acomodar sus repetidos conflictos en los señalamientos. En la penúltima de estas suspensiones, in-cluso, se le intimó al peticionario que el caso no podía sus-penderse más. El conflicto que dio lugar a la quinta sus-pensión fue provocado por un error del propio peticionario al no anotar en su calendario la primera vista del caso de Campoamor Redín. Solicitada la sexta suspensión, el pro-pio Juez Sánchez comprobó que el licenciado Lima podía estar presente en la vista judicial y que el Comisionado estaba en ánimo de excusarlo de la vista conflictiva en el caso Campoamor Redín. Por razón de ello, el tribunal no suspendió el juicio señalado para el 3 de octubre, conforme la autoridad que tenía para ello —Otero Fernández v. Alguacil, 116 D.P.R. 733 (1985)— y así se le informó al peti-*554cionario con suficiente antelación. La incomparecencia del licenciado Lima, pues, a la Vista de 3 de octubre no estaba justificada. Mucho menos justificada estuvo la incompare-cencia del día siguiente, 4 de octubre, cuando el Comisio-nado, en el caso de Campoamor Redín, había recesado la vista en ese caso precisámente para que el licenciado Lima pudiese acudir al tribunal y atender el problema de los señalamientos conflictivos.
Coincidimos con el Procurador General en su aprecia-ción de que el licenciado Lima pretendió imponer, sin con-templaciones, su conveniencia al tribunal y que actuó con imprudencia al no comparecer a las vistas señaladas para el 3 y 4 de octubre. Resolvemos que el foro a quo no erró al negarse a suspender el juicio en cuestión por sexta vez.
HH HH HH
Con arreglo a lo señalado antes, es evidente que las ór-denes del tribunal al licenciado Lima, para mostrar causa por la cual no debía hallársele incurso en desacato criminal por su incomparecencia el 3 y 4 de octubre, estaban plena-mente justificadas y cumplían con la Regla 242 de Proce-dimiento Criminal de Puerto Rico, 34 L.P.R.A. Ap. II.
En cuanto a la orden de mostrar causa por la cual no deba imponérsele al licenciado Lima el pago de los gastos incurridos por la Rama Judicial por concepto de dietas y millaje del Jurado que compareció a la Vista de 3 de octubre de 1994, resolvemos que ésta también estaba justificada. No tiene razón el peticionario al alegár que ésta es contraria a nuestro dictamen en Pueblo v. Vega, Jiménez, 121 D.P.R. 282 (1988). Allí resolvimos que los tribunales no tienen la autoridad para imponerle, de manera sumarié, a las partes o a sus abogados sanciones económicas por conducta en relación con el calendario de causas criminales que subvierte y atenta contra una eficaz y ordenada administración de los asuntos judiciales.
*555Nótese, en primer lugar, que no tratamos aquí con una orden sumaria. El tribunal en su orden escrita final sobre el particular le brinda al peticionario tiempo suficiente para escucharlo y para que presente sus razones.
Más importante aim, como bien señala el Procurador General, no se trata de una sanción económica, sino de la imposición de costas. El Jurado compareció el 3 de octubre de 1994 porque fue citado para el inicio del juicio de Ferrer Rosario. La suspensión de dicho juicio se debió a la incomparecencia del licenciado Lima. El Estado no tiene responsabilidad por el incumplimiento del licenciado Lima. Podría proceder, pues, la imposición de las costas contempladas en el Art. 271 del Código de Enjuiciamiento Criminal vigente, 34 L.P.R.A. see. 750, y las Secs. 1 y 33 de la Ley Núm. 11 de 24 de julio de 1952 (34 L.P.R.A. see. 751 y 4 L.P.R.A. see. 304), respectivamente.
IV
Por los fundamentos expuestos, se deben confirmar las resoluciones recurridas y devolver el caso a instancia para que continúen los procedimientos relativos a las tres órde-nes de mostrar causa que están pendientes.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Rebollo López emitió una opi-nión disidente y concurrente. El Juez Presidente Señor An-dréu García no intervino.

 Los detalles del devenir procesal en este caso surgen tanto de la Resolución de 14 de octubre del tribunal de instancia, como del alegato del Procurador General, al igual que de otros documentos que constan en autos. En sus escritos ante nos, el recurrente ofrece una versión un tanto distinta de los hechos que habían sido rela-tados por el tribunal, ya que brinda unas excusas que el peticionario entiende que justifican su conducta. Ello, no obstante, no niega la esencia de los hechos medulares según los relata el tribunal.